OPINION
ROBERTS, Judge.
On March 1, 1972, relator presented to this Court his petition for writ of habeas corpus, in which it was alleged that he was illegally confined and restrained of his liberty by the sheriff of Collin County, by virtue of a judgment of contempt issued on the same day by the Honorable Tom Ryan, Judge of the 199th Judicial District Court.
It has been made to appear to this Court that an order was entered by Judge Ryan *583on March 7, 1972, setting aside and holding for naught the judgment of contempt.
It now appearing that the relator is no longer subject to restraint by virtue of the order of contempt, the issue has become moot, and the petition should be dismissed. Ex parte Brammer, 383 S.W.2d 406 (Tex.Cr.App.1964).
The petition is dismissed.